Exhibit 11 During the 60 days preceding the filing of this Schedule 13D, the following Trusts have transferred Shares to Mr.Phillips in private transactions as follows: Date Reporting Person Number of Shares Price per Share 11/03/2009 Trust 4 2,215 $ 7.8157 11/03/2009 Trust 5 2,215 $ 7.8157 11/03/2009 Trust 6 2,215 $ 7.8157 11/03/2009 Trust 7 2,216 $ 7.8157 11/03/2009 Trust 8 2,215 $ 7.8157 11/03/2009 Trust 9 2,216 $ 7.8157 11/03/2009 Trust 10 2,215 $ 7.8157 11/03/2009 Trust 11 2,215 $ 7.8157 11/03/2009 Trust 12 2,215 $ 7.8157 11/03/2009 Trust 13 2,215 $ 7.8157 11/03/2009 Trust 14 2,215 $ 7.8157 11/03/2009 R. Dean Phillips 24,367 $ 7.8157
